            Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 1 of 10



 1   Bradley A. Benbrook (SBN 177786)                    CHRISTOPHER M. CARR
     Benbrook Law Group                                   Attorney General of Georgia
 2   400 Capitol Mall, Ste 2530                          Andrew A. Pinson
     Sacramento, CA 95814                                 Solicitor General
 3   Tel: (916) 447-4900                                 Drew F. Waldbeser
     Fax: (916) 447-4904                                  Assistant Solicitor General
 4   Email: brad@benbrooklawgroup.com                    Office of the Georgia Attorney General
     Counsel for Intervening States                      40 Capitol Square, S.W.
 5   PATRICK MORRISEY                                    Atlanta, Georgia 30334
       West Virginia Attorney General                    Tel: (404) 651-9453
 6   Lindsay S. See                                      Fax: (404) 656-2199
       Solicitor General                                 Email: apinson@law.ga.gov
 7   Thomas T. Lampman                                   Counsel for Intervenor State of Georgia
       Assistant Solicitor General
 8   West Virginia Office of the Attorney General        (Add’l Counsel Listed on Signature Page)
     1900 Kanawha Blvd. East
 9   Building 1, Room E-26
     Tel: (304) 558-2021
10   Fax: (304) 558-0140
     Email: lindsay.s.see@wvago.gov
11   Counsel for Intervenor State of West Virginia

12
                      IN THE UNITED STATES DISTRICT COURT
13                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

14   State of California, et al.,                        Case No. 3:20-cv-3005-RS
                           Plaintiffs,
15             v.                                        STATE INTERVENORS ’
                                                         ADDITIONAL BRIEFING IN
16   Andrew Wheeler, et al.,                             RESPONSE TO JUNE 12 ORDER
                        Defendants.
17                                                       Hr’g Date:    June 18, 2020
                                                         Hr’g Time:    1:30 PM
18                                                       Dep’t:        San Francisco Courthouse,
                                                                       Courtroom 3, 17th Floor
19                                                       Judge:        Honorable Richard Seeborg
                                                         Action Filed: May 1, 2020
20

21

22

23

24

25

26

27

28
                                                     1
                                                                State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
             Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 2 of 10



 1       STATE INTERVENORS ’ ADDITIONAL BRIEFING I N RESPONSE TO
                              JUNE 12 ORDER
 2
          On June 12, 2020, this Court asked the parties to brief whether a section of the
 3
     Administrative Procedure Act (APA), 5 U.S.C. § 705, “ha[s] any effect on the considerations
 4
     otherwise applicable when evaluating the propriety of a so-called ‘nationwide injunction.’” Doc.
 5
     163. It does not: that provision’s text and the case law applying it make clear that it does not
 6
     change the analysis in this Circuit for determining whether nationwide relief is appropriate.
 7
          The propriety of nationwide injunctions continues to be in dispute across the country. But
 8
     here, the parties agree that, at the least, a court may not issue a preliminary injunction broader
 9
     than “necessary” to provide “complete relief” to the plaintiffs. See Doc. 30 at 49–50 (Plaintiffs
10
     contending that “a plaintiff is entitled to the injunctive relief necessary to afford her ‘complete
11
     relief’ from the harms at issue” (quoting Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland
12
     Security, 908 F.3d 476, 511 (9th Cir. 2018)). This tailoring rule is consistently applied in the
13
     Ninth Circuit to determine whether nationwide relief is permitted. For example, the Ninth Circuit
14
     held that a district court abused its discretion in ordering a nationwide preliminary injunction
15
     against enforcement of two interim final rules because “[t]he scope of the [preliminary
16
     injunction] must be no broader and no narrower than necessary to redress the injury shown by
17
     the plaintiff states.” California v. Azar, 911 F.3d 558, 584 (9th Cir. 2018). And just last year, the
18
     Ninth Circuit applied the same rule in granting a stay of a nationwide preliminary injunction
19
     pending appeal. See East Bay Sanctuary Covenant v. Barr, 934 F.3d 1026, 1028 (9th Cir. 2019).
20
     Although the “case present[ed] a rule that applies nationwide,” the Court held that any
21
     preliminary injunction must be “narrowly tailored to remedy the specific harm shown.” Id. at
22
     1029 (emphases added) (citation omitted). Applying that principle, the Court stayed the
23
     nationwide relief in favor of a more limited injunction pending appeal because the “limited
24
     record” before that Court did not support the district court’s conclusion that nationwide relief
25
     was necessary to remedy the plaintiffs’ harm. Id. at 1030.
26
          This tailoring rule must also be applied to stays of the effective date of an agency action
27
     granted under 5 U.S.C. § 705. This is clear from the text of that provision alone, which states that
28
                                                       2
                                                                  State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
             Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 3 of 10



 1   the reviewing court may “postpone the effective date of an agency action” only “to the extent

 2   necessary to prevent irreparable injury,” and “[o]n such conditions as may be required.” Id.

 3   (emphases added). So, just as “[t]he scope of [a preliminary injunction] must be no broader and

 4   no narrower than necessary to redress the injury shown by the plaintiff states,” California, 911

 5   F.3d at 584, a stay of the effective date of agency action must extend no further than what is

 6   “necessary to prevent irreparable injury.” 5 U.S.C. § 705; see also Texas v. EPA, 829 F.3d 405,

 7   435 (5th Cir. 2016) (explaining that the reviewing court “ha[s] the power to stay the agency’s

 8   action ‘to the extent necessary to prevent irreparable injury’” but staying a rule “in its entirety”

 9   because EPA had waived any argument about the scope of the stay) (citation omitted).

10        In keeping with this textual limitation, courts in the Ninth Circuit have consistently

11   required tailoring of preliminary relief in cases brought under the APA, whether plaintiffs seek

12   nationwide preliminary injunctions, nationwide stays of agency action under § 705, or both, as

13   the Plaintiffs do here. See, e.g., California, 911 F.3d at 584 (vacating nationwide preliminary

14   injunction in favor of an injunction limited to the plaintiff states because “[t]he scope of the

15   [preliminary injunction] must be no broader and no narrower than necessary to redress the injury

16   shown by the plaintiff states”); City & Cty. of San Francisco v. U.S. Citizenship & Immigration

17   Servs., 408 F. Supp. 3d 1057, 1127–30 (N.D. Cal. 2019) (rejecting dual request for nationwide

18   preliminary injunction and stay under § 705 and granting a more limited preliminary injunction,

19   explaining that a nationwide injunction is not “appropriate simply because this case presents a
20   rule that applies nationwide” and the plaintiffs “failed to sufficiently tie [the record] evidence to

21   the need for an injunction beyond their borders” (quoting City & Cty. of San Francisco v. Trump,

22   897 F.3d 1225, 1244 (9th Cir. 2018)) (cleaned up)), appeal dismissed sub nom. La Clinica de La

23   Raza, Inc. v. Trump, No. 19-17483, 2020 WL 1170719 (9th Cir. Feb. 4, 2020); Washington v.

24   United States Dep’t of Homeland Sec., 408 F. Supp. 3d 1191, 1212 (E.D. Wash. 2019) (before

25   granting § 705 stay and nationwide preliminary injunction against public charge rule, explaining

26   that “the primary consideration [in deciding whether to grant nationwide relief] is whether the

27   injunctive relief is sufficiently narrow in scope to be no more burdensome to the defendant than

28   necessary to provide complete relief to the plaintiffs before the court” (cleaned up)).
                                                       3
                                                                 State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
               Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 4 of 10



 1           Finally, the history of § 705 confirms that relief granted under that section must be tailored

 2   to the plaintiffs’ harm. As the Supreme Court has explained, § 705 “was primarily intended to

 3   reflect existing law under the Scripps-Howard doctrine, … not to fashion new rules of

 4   intervention for District Courts.” Sampson v. Murray, 415 U.S. 61, 69 n.15 (1974). The Scripps-

 5   Howard doctrine simply recognized “the traditional authority of reviewing courts to grant stays”

 6   pending review of administrative orders. Id. at 76; see also id. at 72–74 (describing and citing

 7   Scripps-Howard Radio, Inc. v. FCC, 316 U.S. 4 (1942)). In other words, § 705 merely codified

 8   the equitable authority of reviewing courts to grant stays pending review of administrative

 9   action. This is why, as the Plaintiffs acknowledge, the analysis for determining whether a § 705

10   stay is warranted is essentially the same as the analysis for determining whether a preliminary

11   injunction is warranted. Doc. 30 at 19; see also Nken v. Holder, 556 U.S. 418, 433–34 (2009)

12   (stating the “traditional test for stays,” which tracks the “factors governing preliminary

13   injunctions” and “contemplates individualized judgments in each case”) (cleaned up);

14   Washington, 408 F. Supp. 3d at 1211 (citing Nken as controlling the § 705 stay analysis); Casa

15   De Maryland, Inc. v. Trump, 414 F. Supp. 3d 760, 770 (D. Md. 2019) (explaining that “[c]ourts

16   apply the same factors regarding a motion for a preliminary injunction discussed above to an

17   application for a Section 705 stay” and collecting circuit cases to that effect).1 So the tailoring

18   rule that has long been a part of determining the proper scope of equitable relief is retained in

19   § 705 too. See, e.g., Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (citing “the rule that
20   injunctive relief should be no more burdensome to the defendant than necessary to provide

21   complete relief to the plaintiffs”); Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir. 1987) (“Where

22   relief can be structured on an individual basis, it must be narrowly tailored to remedy the specific

23   harm shown.”). Statutory history thus confirms what the text already says: a § 705 stay must be

24

25   1
         The only difference between the two analyses is that, “[f]or a stay, the traditional test articulates
         the third factor in slightly different terms: ‘whether issuance of the stay will substantially injure
26       the other parties.’” Washington, 408 F. Supp. 3d at 1211 (quoting Nken, 556 U.S. at 419). That
         factor cuts directly against a nationwide stay in this case. As the State Intervenors explained in
27       their opposition to the motion for a preliminary injunction, nationwide relief would impose
         significant harms on non-plaintiff states without providing any additional benefit to the Plaintiff
28       States. Doc. 107-1 at 45–47.
                                                          4
                                                                    State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
               Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 5 of 10



 1   limited in scope to what is necessary to prevent the irreparable harm the Plaintiffs are able to

 2   establish in a given case.

 3                                            CONCLUSION
 4        For the reasons above, a stay under § 705 may extend no further than necessary to prevent

 5   the irreparable harm the Plaintiffs are able to establish in the record. Applied here, that tailoring

 6   rule forecloses a nationwide stay for the same reasons it forecloses a nationwide injunction. At

 7   the very least, as the State Intervenors explained in their opposition, the Plaintiffs have not

 8   demonstrated in the record that irreparable harm caused by the 2020 Rule is likely to flow from

 9   the 23 State Intervenors to any of the 17 Plaintiff States, and certainly not while this lawsuit is

10   pending. Several of the State Intervenors are not “upstream” at all from any of the Plaintiff

11   States, and for any that may be, the Plaintiffs offer, at best, generalized speculation that new

12   development or other activity will send enough pollution across their borders to cause irreparable

13   harm in the time it will take to litigate this case. And even that speculation fails to account for the

14   wide array of independent state-law protections that would likely prevent the Plaintiffs’

15   hypothetical harms. If this Court grants a preliminary injunction or § 705 stay (and the State

16   Intervenors maintain that neither is justified), such relief should not extend beyond the Plaintiffs’

17   States.

18

19
20

21

22

23

24

25

26

27

28
                                                       5
                                                                 State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 6 of 10



 1   Respectfully submitted.

 2   /s/ Bradley A. Benbrook                             CHRISTOPHER M. CARR
     Bradley A. Benbrook (SBN 177786)                      Attorney General of Georgia
 3   Benbrook Law Group                                  /s/ Andrew A. Pinson
     400 Capitol Mall, Ste 2530                          Andrew A. Pinson
 4   Sacramento, CA 95814                                  Solicitor General
     Tel: (916) 447-4900                                 Drew F. Waldbeser
 5   Fax: (916) 447-4904                                   Assistant Solicitor General
     Email: brad@benbrooklawgroup.com                    Office of the Attorney General
 6   Counsel for State Intervenors                       40 Capitol Square, S.W.
                                                         Atlanta, Georgia 30334
 7   PATRICK MORRISEY                                    Tel: (404) 651-9453
        West Virginia Attorney General                   Fax: (404) 656-2199
 8                                                       Email: apinson@law.ga.gov
     /s/ Lindsay S. See                                  Counsel for Intervenor State of Georgia
 9   Lindsay S. See
       Solicitor General
10   Thomas T. Lampman                                   STEVE MARSHALL
       Assistant Solicitors General                        Attorney General of Alabama
11   West Virginia Office of the Attorney General        /s/ A. Barrett Bowdre
     1900 Kanawha Blvd. East                             A. Barrett Bowdre
12   Building 1, Room E-26                                 Deputy Solicitor General
     Tel: (304) 558-2021                                 Office of the Attorney General
13   Fax: (304) 558-0140                                 501 Washington Ave.
     Email: lindsay.s.see@wvago.gov                      P.O. Box 300152
14   Counsel for Intervenor State of West Virginia       Montgomery, AL 36130
                                                         Telephone: (334) 353-8892
15   KEVIN G. CLARKSON                                   Fax: (334) 353-8400
       Attorney General of Alaska                        E-mail: barrett.bowdre@AlabamaAG.gov
16                                                       Counsel for Intervenor State of Alabama
     /s/ Jennifer Currie
17   Jennifer Currie
       Senior Assistant Attorney General                 LESLIE RUTLEDGE
18   Alaska Department of Law                              Attorney General of Arkansas
     1031 West 4th Avenue, Suite 200                     /s/ Dylan L. Jacobs
19   Anchorage, AK 99501-1994
     Tel: (907) 269-5100                                 Dylan L. Jacobs
                                                           Assistant Solicitor General
20   Fax: (907) 276-3697                                 Office of the Attorney General
     Email: Jennifer.currie@alaska.gov                   323 Center St., Suite 200
21   Counsel for Intervenor State of Alaska              Little Rock, AR 72201
                                                         Tel: (501) 682-3661
22                                                       Fax: (501) 682-2591
                                                         Email: Dylan.Jacobs@ArkansasAG.gov
23                                                       Counsel for Intervenor State of Arkansas
24

25

26

27

28
                                                     6
                                                                State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 7 of 10


     LAWRENCE WASDEN                                 /s/ Thomas M. Fisher
 1     Attorney General of Idaho                     Thomas M. Fisher
                                                       Solicitor General of Indiana
 2   /s/ Mark Cecchini-Beaver                        Office of the Indiana Attorney General
     Mark Cecchini-Beaver                            302 W. Washington Street, IGCS, 5th Floor
 3     Deputy Attorney General                       Indianapolis, Indiana
     Office of the Attorney General                  Tel: (317) 233-8292
 4   Environmental Quality Section                   Fax: (317) 233-8292
     1410 N. Hilton, 2nd Floor                       Email: tom.fisher@atg.in.gov
 5   Boise, ID 83706                                 Counsel for Intervenor State of Indiana
     Tel: (208) 373-0494
 6   Fax: (208) 373-0481
     Email: Mark.Cecchini-Beaver@deq.idaho.gov       DANIEL CAMERON
 7   Counsel for Intervenor State of Idaho             Attorney General of Kentucky
                                                     /s/ Carmine G. Iaccarino
 8   DEREK SCHMIDT                                   Carmine G. Iaccarino
       Attorney General of Kansas                      Executive Director, Office of Civil &
 9
     /s/ Jeffrey A. Chanay                             Environmental Law
10   Jeffrey A. Chanay                               Office of the Attorney General
       Chief Deputy Attorney General                 700 Capitol Avenue
11   Office of the Attorney General                  Frankfort, Kentucky 40601
     120 SW 10th Ave., 3rd Floor                     Tel: (502) 696-5650
12   Topeka, Kansas 66612                            Email: Carmine.Iaccarino@ky.gov
     Tel: (785) 368-8435                             Counsel for Intervenor Commonwealth of
13   Email: jeff.chanay@ag.ks.gov                    Kentucky
     Counsel for Intervenor State of Kansas
14
                                                     LYNN FITCH
15   JEFF LANDRY                                       Attorney General of Mississippi
       Attorney General of Louisiana                 /s/ Kristi H. Johnson
16   /s/ Elizabeth B. Murrill                        Kristi H. Johnson
     Elizabeth B. Murrill                              Solicitor General
17     Solicitor General                             Office of the Attorney General
     Joseph Scott St. John                           P.O. Box 220
18     Deputy Attorney General                       Jackson, Mississippi 39205
     Louisiana Department of Justice                 Tel: (601) 359-5563
19   1885 N. 3rd St.                                 Email: Kristi.Johnson@ago.ms.gov
     Baton Rouge, LA 70802                           Counsel for Intervenor State of Mississippi
20   Tel: (225) 456-7544
     Email: MurrillE@ag.louisiana.gov
21                                                   TIMOTHY C. FOX
     Counsel for Intervenor State of Louisiana          Attorney General of Montana
22                                                   /s/ Melissa Schlichting
                                                     Melissa Schlichting
23                                                     Deputy Attorney General
                                                     Office of the Attorney General
24                                                   215 North Sanders / P.O. Box 201401
                                                     Helena, MT 59620-1401
25                                                   Tel: (406) 444-3602
                                                     Email: MSchlichting@mt.gov
26                                                   Counsel for Intervenor State of Montana
27

28
                                                 7
                                                             State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 8 of 10


     ERIC S. SCHMITT                                WAYNE STENEHJEM
 1      Attorney General of Missouri                  Attorney General of North Dakota
 2   /s/ Julie Marie Blake                          /s/ Margaret I. Olson
     Julie Marie Blake                              Margaret I. Olson
 3     Deputy Solicitor General                       Assistant Attorney General
     Office of the Attorney General                 North Dakota Office of Attorney General
 4   P.O. Box 899                                   500 N. 9th Street
     Jefferson City, MO 65102                       Bismarck, ND 58501
 5   Tel: (573) 751-3321                            Tel: (701) 328-3640
     Fax: (573) 751-0774                            Fax: (701) 328-4300
 6   Email: Julie.Blake@ago.mo.gov                  Email: maiolson@nd.gov
     Counsel for Intervenor State of Missouri       Counsel for Intervenor State of North Dakota
 7
     DOUGLAS J. PETERSON                            MIKE HUNTER
 8     Attorney General                               Attorney General of Oklahoma
 9   /s/ James A. Campbell                          /s/ Mithun Mansinghani
     James A. Campbell                              Mithun Mansinghani
10      Solicitor General                             Solicitor General
     Justin D. Lavene                               Oklahoma Office of the Attorney General
11    Assistant Attorney General                    313 NE 21st Street
     Office of the Nebraska Attorney General        Oklahoma City, OK 73105
12   2115 State Capitol                             Phone: (405) 522-4392
     Lincoln, NE 68509                              Fax: (405) 521-4518
13   Email: justin.lavene@nebraska.gov              Email: Mithun.Mansinghani@oag.ok.gov
     Email: jim.campbell@nebraska.gov               Counsel for Intervenor State of Oklahoma
14   Tel: (402) 471-2682
     Counsel for Intervenor State of Nebraska       JASON R. RAVNSBORG
15                                                    Attorney General
     DAVE YOST
16                                                  /s/ Ann F. Mines Bailey
       Attorney General of Ohio                     Ann F. Mines Bailey
17   /s/ Benjamin M. Flowers                          Assistant Attorney General
     Benjamin M. Flowers                            State of South Dakota
18     Solicitor General                            1302 E. Highway 14, Suite 1
     Office of Ohio Attorney General                Pierre, SD 57501-8501
19   30 E. Broad St., 17th Floor                    Tel: (605) 773-3215
     Columbus, OH 43215                             Fax: (605)773-4106
20   Tel: (614) 728-7511                            Email: ann.mines@state.sd.us
     Email: bflowers@ohioattorneygeneral.gov        Counsel for Intervenor State of South Dakota
21   Counsel for Intervenor State of Ohio

22

23

24

25

26

27

28
                                                8
                                                           State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 9 of 10


     ALAN WILSON                                          KEN PAXTON
 1     Attorney General of South Carolina                    Attorney General of Texas
 2   /s/ James Emory Smith, Jr.                           /s/ Kyle D. Hawkins
     James Emory Smith, Jr.                               Kyle D. Hawkins
 3     Deputy Solicitor General                              Solicitor General
     Office of the Attorney General                       Office of the Attorney General
 4   1000 Assembly Street, Room 519                       P.O. Box 12548
     Columbia, South Carolina 29201                       Austin, TX 78711-2548
 5   Tel: (803) 734-3680                                  Tel: (512) 936-1700
     Email: esmith@scag.gov                               Fax: (512) 474-2697
 6   Counsel for Intervenor State of South Carolina       Email: Kyle.Hawkins@oag.texas.gov
                                                          Counsel for Intervenor State of Texas
 7   HERBERT H. SLATERY III
       Attorney General and Reporter of Tennessee         BRIDGET HILL
 8                                                          Attorney General of Wyoming
     /s/ Elizabeth P. McCarter
 9   Elizabeth P. McCarter                                /s/ James C. Kaste
        Senior Assistant Attorney General                 James C. Kaste
10   Office of the Attorney General                         Deputy Attorney General
     P.O. Box 20207                                       Office of the Attorney General
11   Nashville, TN 37202                                  2320 Capitol Avenue
     Tel: (515) 532-2582                                  Cheyenne, WY 82002
12   Email: lisa.mccarter@ag.tn.gov                       Tel: (307) 777-6946
     Counsel for Intervenor State of Tennessee            Fax: (307) 777-3542
13                                                        Email: james.kaste@wyo.gov
                                                          Counsel for Intervenor State of Wyoming
     SEAN D. REYES
14     Attorney General of Utah
15   /s/ Daniel Burton
     Daniel Burton
16     Chief Policy Counsel
     Office of the Attorney General
17   Utah State Capitol Complex
     350 North State Street, Suite 230
18   Salt Lake City, Utah 84114-2320
     Tel: (801) 538-9600
19   Email: danburton@agutah.gov
     Counsel for Intervenor State of Utah
20

21

22

23

24

25

26

27

28
                                                      9
                                                                 State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 166 Filed 06/16/20 Page 10 of 10


                                   CERTIFICATE OF SERVI CE
 1
          I hereby certify that on June 16, 2020, I served this brief by filing it with this Court’s ECF
 2
     system.
 3
                                                          /s/ Andrew A. Pinson
 4                                                        Andrew A. Pinson
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     10
                                                                State Intv’rs’ Add’l Briefing (3:20-cv-3005-RS)
